Wright, J.,
concurring. I reluctantly concur in the majority opinion. I say this because I still hold to the doctrine that a trial court determines its own jurisdiction; however, I think it an exercise in futility and a waste of resources by all parties to proceed with this matter at trial.
We have just made it abundantly clear that R.C. 1701.85, the appraisal statute, preempts any cause of action against past officers or directors of a corporation for breach of fiduciary duty where the remedy sought is to overturn or modify the fair cash value of stock determined in a cash-out merger. Stepak v. Schey (1990), 51 Ohio St. 3d 8, 553 N.E. 2d 1072. After accepting the, funds offered, a past stockholder will not be heard to complain about the amount of compensation he or she received premised upon information provided before acceptance of the buyout offer. Appellees’ studied failure to seek injunctive relief prior to this transaction or to avail themselves of relief under R.C. 1701.85(B) simply ends this controversy. See Armstrong v. Marathon Oil Co. (1987), 32 Ohio St. 3d 397, 421-422, 513 N.E. 2d 776, 798.